UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-6736



DEON D. JENKINS,

                                            Plaintiff - Appellant,

          versus


SOUTH CAROLINA DEPARTMENT OF CORRECTIONS;
KIRKLAND CORRECTIONAL INSTITUTION; RECEPTION
AND EVALUATION CENTER; L. F. BESSINGER,
Warden; KERSHAW CORRECTIONAL INSTITUTION;
OSCAR FAULKENBERRY, Warden; DAVID DUNLAP,
Assistant Warden; DERWIN NEASMAN, Major; ALICE
FLEMMING, Sergeant; CHARLES MILLER, Captain;
JEROME ARMSTRONG; D. MITCHELL; SAMUEL SAINYO;
JUDY   SULLIVAN;  LINDA   NELSON;   LIEUTENANT
SANDERS; BRENDA HICKMAN; BETTY BOWERS; VERNON
TUCKER; OFFICER MITCHELL; OFFICER TRUESDALE;
OFFICER PARKER; DOCTOR MCKINNEY; SERGEANT
JOHNSON; JOANN ADAMS; SERGEANT THOMPSON;
OFFICER TRIPPLETE; LIEUTENANT DURANT; OFFICER
PATTERSON; OFFICER MAHAFFEY; SERGEANT JONES;
OFFICER   PAIGE;  OFFICER   RENNICK;   OFFICER
UNDERWOOD; DANIEL DUBOSE; OFFICER CLYBURN;
OFFICER BOWERS; LIEUTENANT DUBOSE,

                                           Defendants - Appellees.


Appeal from the United States District Court for the District of
South Carolina, at Rock Hill.   Henry F. Floyd, District Judge.
(CA-04-1132-HFF)


Submitted:   October 24, 2005          Decided:     November 21, 2005


Before LUTTIG, MICHAEL, and DUNCAN, Circuit Judges.
Affirmed by unpublished per curiam opinion.


Deon D. Jenkins, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

               Deon   D.    Jenkins   appeals     the   district    court’s   order

adopting the report and recommendation of the magistrate judge to

dismiss his complaint filed under 42 U.S.C. § 1983 (2000) as

frivolous.       We have reviewed the record and find no reversible

error.    Accordingly, we affirm on the reasoning of the district

court.    See Jenkins v. S.C. Dep’t of Corr., No. CA-04-1132-HFF

(D.S.C. May 3, 2005).            We dispense with oral argument because the

facts    and    legal      contentions   are     adequately   presented    in   the

materials      before      the   court   and     argument   would   not   aid   the

decisional process.

                                                                          AFFIRMED




                                         - 3 -